DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-13, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140133174 A1 (Franklin; Jeremy C. et al.) in view of US 20120162880 A1 (YOON; Kyoung Sang et al.)

    PNG
    media_image1.png
    525
    617
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    372
    456
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    467
    493
    media_image3.png
    Greyscale
 
Per claims 1 and 11, Franklin teaches a display module, comprising: a housing [90,106] comprising a bottom plate [chassis 106]] and a side wall [chassis 90], wherein the side wall comprises a first sub-wall [portion adjacent to 90A] and a second sub-wall [portion adjacent to edge of display layers 46], a width of the first sub-wall is greater than a width of the second sub-wall [see figure 8], and one end of the first sub-wall is connected to one end of the bottom plate [86]; a liquid crystal display panel located in the housing and corresponding to the second sub-wall [46]; and a backlight module located in the housing and corresponding to the first sub-wall [42, see figure 8]; wherein a light-absorbing layer is disposed on an inner surface of the first sub-wall and between the middle frame and the bottom plate [90A, see paragraph 0070, “chassis structure 90 may be formed from light blocking materials and/or may be coated with light blocking materials that may be used to increase light reflections in direction 92 (e.g., to increase light reflections at inward facing surface 90A”]; wherein the backlight module comprises a reflector [80], a light guide plate [78], and a plurality of optical films disposed from bottom to top and in a stack [70], and the reflector, the light guide plate, and the optical films correspond to the light-absorbing layer [see figure 8]; and wherein the light-absorbing layer comprises a first sub-portion and a second sub-portion, a position of the first sub-portion corresponds to a position of the light guide plate [the absorbing portion intersected by arrow 92], a position of the second sub-portion corresponds to a position of the reflector [see small vertical portion towards the bottom].  
Franklin lacks, but Yoon teaches, a middle frame located in the housing [130] and configured to accommodate and support the liquid crystal display panel [150, see figure1], wherein a bottom portion of the middle frame abuts a top portion of the first sub-wall [see side wall of frame supporting part 104, the bottom portion of the side walls is larger in order to support the guide 130].  Yoon teaches at paragraph 0046 that the “guide frame 130, which is combed with the set cover 100, supports the display panel 150, and seals (or removes) a gap between the set cover 100 and the display panel 150. For this, the guide frame 130 may include a panel supporting part 132 and a sealing member 134.”  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Yoon with Franklin.
Franklin in view of Yoon does not teach a light-absorbing rate of the first sub-portion is greater than a light-absorbing rate of the second sub-portion.  However, it would have been a matter of routine skill in the art to increase the light absorbing of the light absorbing layer near the lightguide in order to absorb more light at the brightest area and reduce light leakage.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claims 2 and 12, Franklin in view of Yoon teaches the display module as claimed in claim 1, wherein a height of the first sub-wall is greater than a height of the backlight module [see figure 8].  
Per claims 3 and 13, Franklin in in view of Yoon teaches the display module as claimed in claim 2, wherein a top portion of the light-absorbing layer abuts the bottom portion of the middle frame [inherent to the combination because the blocking layer is coated on the entire side surface].  Franklin in view of Yoon does not teach a bottom portion of the light-absorbing layer abutting a top portion of the bottom plate.  However, it would have been common knowledge to integrate the bottom plate and side wall in order to simplify manufacturing, e.g. see Yoon figure 1.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claims 6 and 16, Franklin in view of Yoon teaches the display module as claimed in claim 1, wherein the light-absorbing layer further comprises a third sub-portion, a position of the third sub-portion corresponds to a position of the optical films [90P].  Franklin lacks the light-absorbing rate of the second sub-portion is greater than or equal to a light-absorbing rate of the third sub-portion.  However, it would have been a matter of routine skill in the art to increase the light absorbing of the light absorbing layer near the lightguide in order to absorb more light at the brightest area and reduce light leakage.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claims 7 and 17, Franklin in view of Yoon teaches the display module as claimed in claim 6, wherein the light-absorbing layer further comprises a fourth sub-portion located at uppermost of the light-absorbing layer [top vertical portion of the sidewall], and the fourth sub-portion corresponds to a position of a portion of the first sub-wall higher than the backlight module [see figure 8].  
Per claims 8 and 18, Franklin in view of Yoon teaches the display module as claimed in claim 7.  Franklin lacks the light-absorbing rate of the third sub-portion is greater than or equal to a light-absorbing rate of the fourth sub-portion.  However, it would have been a matter of routine skill in the art to increase the light absorbing of the light absorbing layer near the lightguide in order to absorb more light at the brightest area and reduce light leakage.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claims 9 and 19, Franklin in view of Yoon teaches the display module as claimed in claim 4.  Franklin lacks, but common knowledge teacher sides of the reflector, the light guide plate, and the optical films flush with each other and have an equal distance to the first sub-wall.  See figure 1 above.  Simplified manufacturing would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.
Per claims 10 and 20, Franklin in view of Yoon teaches the display module as claimed in claim 1, wherein the light-absorbing layer covers the inner surface of the first sub-wall.  Franklin lacks, but common knowledge teaches, a thickness of the light-absorbing layer is less than or equal to 0.1 millimeters.  Reduced weight and reduced light leakage would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Response to Arguments
Applicant's arguments filed 7/22/22 have been fully considered but they are not persuasive. 
Applicant argues the following.
Franklin is silent on the above technical features. 
Paragraph [0070] of Franklin discloses 
"In addition to providing support for display 14, chassis structure 90 may also be used to increase backlight efficiency and to reduce unwanted light leakage. For example, chassis structure 90 may be formed from light blocking materials and/or may be coated with light blocking materials that may be used to increase light reflections in direction 92 (e.g., to increase light reflections at inward facing surface 90A of chassis 90) and/or to decrease light transmission in direction 94 (e.g., to decrease light transmission at outward facing surface 90B of chassis 90). Light blocking materials may include materials that reflect, scatter, or absorb all or substantially all incident light (e.g., opaque materials or substantially opaque materials)." 
Therefore, Franklin merely vaguely discloses the chassis structure 90 may be coated with light blocking materials that can absorb incident light, but does not disclose that the light-absorbing layer has different portions that have different light-absorbing rates corresponding to different positions. 
8 
Although Examiner alleges that it would have been a matter of routine skill in the art to increase the light absorbing of the light absorbing layer near the lightguide in order to absorb more light at the brightest area and reduce light leakage, Applicants respectfully disagree. 
Franklin merely vaguely discloses the chassis structure 90 may be coated with light blocking materials that reflect, scatter, or absorb all or substantially all incident light to reduce unwanted light leakage, and is silent on different light absorbing layers with different light-absorbing rates can be disposed on an inner surface of the housing corresponding to different positions of the backlight module to further improve the uniformity of light. Therefore, for one of ordinary skill in the art, prior to the effective filing date of the claimed invention, he/she would have only been motivated by Franklin to select the light blocking materials that can either reflect, scatter, or absorb light, and to coat the light blocking materials on whole surface of chassis structure to reduce unwanted light leakage. There is no motivation or suggestion for him/her to select or design a light-absorbing layer that has different portions having different light- absorbing rates corresponding to different positions of the backlight module to improve the uniformity of light. 
Yoon is also silent on the above technical features. 

To summarize, Applicant argues that “a position of the first sub-portion corresponds to a position of the light guide plate, a position of the second sub-portion corresponds to a position of the reflector, and a light- absorbing rate of the first sub-portion is greater than a light-absorbing rate of the second sub-portion” was not a matter of routine skill in the art.  
	In response, see Franklin’s figure 9 and paragraph 0072.  
[0072] Chassis structure 90 may be coated with a light blocking material such light blocking material 96. Light blocking material 96 may be an opaque material such as opaque ink, opaque masking material, opaque film, opaque paint, opaque coating material, or other suitable light blocking substance. Light blocking material 96 may, for example, be a layer of black ink (e.g., a polymer filled with carbon black) formed on exterior surface 90B of chassis structure 90. Light blocking material 96 may be applied using spraying, dipping, physical vapor deposition, chemical vapor deposition, painting, or other suitable fabrication processes. Light blocking material 96 may be used to reduce or eliminate light transmission in direction 94 (e.g., may be used to reduce or eliminate light leakage from backlight structures 42 of FIG. 8).

    PNG
    media_image4.png
    387
    429
    media_image4.png
    Greyscale
    
 	Figure 9 shows the light blocking material 96 with a light-absorbing rate of the first sub-portion, the lightguide portion, greater than a light-absorbing rate of the second sub-portion, the display portion.  Combining this embodiment with the embodiment show by figure 15 would have been a matter of routine skill in the art, since, as stated in paragraph 0072, reduced or eliminated light leakage was a desired outcome.   Applicant argument is not persuasive.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871